Title: To Thomas Jefferson from James Hall, 23 March 1807
From: Hall, James
To: Jefferson, Thomas


                        
                            May it please your Excellency
                            
                            Washington 23d March 1807
                        
                        I understand from some of your respectable acquaintances, that its your wish to clear the shrubby ground
                            which lies between your House & the Capitol, which is, (it is said) for the use of national Gardens; if that is the
                            case, and your Excellency thought fit to employ me on the occasion; I will take the liberty saying, I would give you, Sir,
                            sufficient & real satisfaction
                        Mr. Law tells me you would wish to see some Machines I have done for the good of the country; if I knew what
                            time your Excellence would wish to look at them, I will do myself the honor to lay them before your Judgement—One line in
                            answer to this, (let the contents be what it will) will honor & oblige me—I am with the greatest humilty &
                            respect.
                   your Excellency’s 
                  most Obt. & humble servant
                        
                            James Hall
                            
                            at Mr. Rhode’s Tavern
                        
                    